Citation Nr: 0639298	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from October 1971 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, prior to the December 2004 rating 
decision, the veteran was in receipt of a single 10 percent 
disability evaluation for degenerative joint disease of his 
lumbosacral spine, right knee, and left knee.  Pursuant to 
that rating decision, the ratings for these disabilities were 
separated, and the veteran was assigned a 10 percent 
evaluation for degenerative joint disease at each location on 
the body.  It is from these ratings that the veteran 
initiated an appeal to the Board.

The veteran submitted medical evidence along with a written 
statement in March 2006, after the last adjudication of his 
claims by the RO.  Although  38 C.F.R. § 19.31(b)(1) (2006) 
requires the RO to issue a supplemental statement of the case 
in response to new pertinent evidence, the newly received 
evidence only shows treatment for abdominal pain.  Therefore, 
it is not pertinent to the issues on appeal herein, and the 
Board may proceed with the veteran's claims at this time.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the 
lumbosacral spine is characterized by flexion limited to 60 
degrees, with no evidence of ankylosis.

2.  The veteran's degenerative joint disease of the right 
knee is characterized by full range of motion and no 
objective or subjective evidence of recurrent subluxation or 
lateral instability.

3.  The veteran's degenerative joint disease of the left knee 
is characterized by full range of motion and no objective or 
subjective evidence of recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbosacral spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5235 to 5243 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  
Therefore, appropriate notice has been given in this case.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As 
the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increased ratings for the veteran's knees are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  As to the 
increase assigned to the veteran's degenerative joint disease 
of the lumbosacral spine, the veteran received notice with 
regard to increased ratings in the June 2004 letter.  Any 
defect with respect to the effective date portion of the 
notice will be rectified by the RO when effectuating the 
award.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

A.  Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity caused by 
a disorder.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2006).  
In determining the level of impairment, the disability must 
be considered in the context of the entire history, including 
service medical records.  38 C.F.R. § 4.2.  An evaluation of 
the disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.


B.  Lumbosacral Spine

The veteran's degenerative joint disease of the lumbosacral 
spine is currently rated 10 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242 
(2006).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated based on limitation of motion of the 
specific joint or joints involved.  When limitation of motion 
is noncompensable, a 10 percent disability rating is assigned 
for each major joint or group of minor joints involved.  Id.  
In the absence of limitation of motion, a 10 percent rating 
is warranted with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent rating is warranted with this evidence and occasional 
incapacitating exacerbations.  Id.

The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

(Only cervical spine criteria are applicable here).....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.....20%

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.....10%

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

The only medical evidence of record is the veteran's November 
2004 VA examination.  He complained of persistent and 
worsening pain in his back.  In the past year, the pain was 
continuously at the level of 3 out of 10, with flare-ups to 
5 out of 10, especially during cold weather.  There was no 
radiation, but he had stiffness and mild weakness during the 
flare-ups, lasting a few hours.  There was no additional 
limitation of motion during these flare-ups.

The veteran's gait was normal, and he walked unaided.  He 
reported that his back disability did not affect his 
recreational activities, occupation, or activities of daily 
living.  On examination, there was normal lumbosacral 
curvature without scoliosis or kyphosis noted.  There was no 
tenderness on palpation prior to the examination on the 
lumbosacral area midline, and there was no spasm of the 
lumbosacral musculature.  The normal curvature of the spine 
was 20 degrees.  Forward flexion was from 0 to 60 degrees.  
There was positive tenderness at the maximum degrees of 
flexion with easy fatigability during the repetitive range of 
motion.  Extension was from 0 to 20 degrees with pain on 
repetitive motion.  Left lateral flexion was from 0 to 20 
degrees and right lateral flexion was from 0 to 25 degrees 
with tenderness, weakness, and easy fatigability during the 
repetitive range of motion.

There was reduction in the range of motion.  However, there 
was no gross deficit in the motor distally.  After repetitive 
range of motion, there was mild discomfort with the 
musculature of the lumbosacral region, left greater than 
right, without any spasm or guarding.  There was local 
tenderness.  The diagnosis was degenerative joint disease of 
the lumbosacral spine.

Based on the VA examination, and with consideration of the 
doctrine of resolving any reasonable doubt in favor of the 
veteran, the Board finds that an increase to a 20 percent 
disability rating is warranted for the veteran's degenerative 
joint disease of the lumbosacral spine.  Specifically, the 
veteran demonstrated forward flexion limited to 60 degrees, 
which corresponds to a 20 percent evaluation under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

A higher, 40 percent rating is not warranted, because there 
is no evidence of ankylosis of the thoracolumbar spine.  In 
addition, the veteran has never complained of an inability to 
move any portion of his spine.  Also, there is no evidence 
that the veteran's forward flexion was ever limited to 30 
degrees or less.  Even considering the effects of pain on use 
and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
more than characteristic pain on motion of the lumbosacral 
spine.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbosacral spine disability are 
contemplated in the 20 percent rating herein assigned.  There 
is no indication that, even considering fatigability, pain, 
and incoordination, the veteran's disability warrants higher 
than a 20 percent disability rating.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.  Most important, the veteran 
indicated that his flare-ups did not cause any additional 
limitation of motion.  Therefore, an additional increase 
above 20 percent for degenerative joint disease of the 
lumbosacral spine is not warranted.

Based on the above analysis, and giving the benefit of the 
doubt to the veteran, the evidence supports the grant of 
entitlement to a 20 percent evaluation, but no more, for 
degenerative joint disease of the lumbosacral spine.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  To this extent, the 
appeal is granted.

C.  Knees

The veteran's right and left knees are each rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5257 (2006).

As indicated above, under DC 5003, degenerative arthritis 
established by X-ray findings is rated based on limitation of 
motion of the specific joint or joints involved.  When 
limitation of motion is noncompensable, a 10 percent 
disability rating is assigned for each major joint or group 
of minor joints involved.  Id.  In the absence of limitation 
of motion, a 10 percent rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and a 20 percent rating is warranted 
with this evidence and occasional incapacitating 
exacerbations.  Id.

Here, the Board finds that the veteran is not ntitled to an 
increase to a 20 percent rating under DC 5003 for either 
knee.  Specifically, evaluating the knees separately, they do 
not warrant an increase because they do not involve two or 
more major joints or minor joint groups.  If the Board was to 
evaluate the veteran's knees together and assign a 20 percent 
disability rating for both, it would result in no increase in 
his combined disability rating.  Nevertheless, there is no 
evidence, as shown in the November 2004 VA examination, that 
the veteran experienced any incapacitating exacerbations.  
Therefore, an increased rating is not warranted under DC 
5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee is rated 10 
percent when slight, and 20 percent when moderate.  Under 
38 C.F.R. § 4.71a, DC 5260, flexion of the leg is rated 10 
percent when limited to 45 degrees, and 20 percent when 
limited to 30 degrees.  Also, under DC 5261, extension of the 
leg is rated 10 percent when limited to 10 degrees, and 20 
percent when limited to 15 degrees.

At his November 2004 VA examination, the veteran stated that 
he took over-the-counter pain medication.  He rated his pain 
at 4 out of 10 most of the time, right greater than left.  
The right knee caused occasional swelling without any heat or 
redness.  He complained of bilateral stiffness, weakness, and 
lack of endurance during flare-ups.  There was no 
documentation of instability, giving way, or locking of 
either knee.  However, the veteran had easy fatigability when 
flare-ups did occur.  The flare-ups occurred in cold weather, 
approximately five times per year, and for about two days at 
a time.  He has not called in sick during those flare-ups.  
The veteran did not need a device for ambulation, and he 
denied any dislocation or recurrent subluxation of the knees.  
This disability did not affect his usual occupation or 
activities of daily living.  There was mild tenderness with 
worsening of the pain during repetitive range of motion 
exercise with easy fatigability.

On clinical evaluation, flexion was from 0 to 140 degrees 
with mild discomfort and positive crepitation during the 
repetitive range of motion without easy fatigability or 
worsening of the pain.  There was no loss of extension, which 
was to 10 degrees.  With regard to stability, there was no 
varus or valgus deformity in the neutral position and at 30 
degrees of flexion, which is normal.  Lachman's test was 
normal.  The anterior and posterior drawer tests were normal.  
McMurray's test was normal.  The diagnosis was degenerative 
joint disease of the bilateral knees.

Based on this evidence, the Board finds that an increase to a 
20 percent disability rating is not warranted for either knee 
under the criteria of Diagnostic Codes 5257, 5260, or 5261.  
Specifically, the veteran reported no recurrent subluxation 
or lateral instability, and examination revealed no objective 
evidence of instability.  Therefore, the Board cannot find 
that the veteran demonstrated moderate recurrent subluxation 
or lateral instability of either knee, so as to warrant an 
increase to a 20 percent disability rating.  See 38 C.F.R. 
§ 4.71a, DC 5257.

In addition, the November 2004 VA examination report 
demonstrates that the veteran had normal flexion and 
extension of both of his knees.  Therefore, even taking into 
account the requirements of DeLuca, supra, the Board cannot 
conclude that the veteran demonstrates flexion limited to 30 
degrees or extension limited to 15 degrees, such as would 
warrant an increase to a 20 percent disability evaluation for 
either knee.  Even during reported flare-ups, there is no 
evidence that pain and fatigability increased such that a 20 
percent rating is necessary for either knee.

In addition, the veteran has not demonstrated ankylosis, 
dislocated cartilage, or impairment of the tibia and fibula 
of either knee, so a higher disability evaluation is not for 
application under the criteria of 38 C.F.R. § 4.71a, DCs 
5256, 5258, or 5262.

Consequently, the Board finds that the evaluations assigned 
to the veteran's knee disabilities adequately reflect the 
clinically established impairment shown by the record.  While 
the veteran stated in February 2005 and January 2006 that his 
knees had gotten worse, and that he experienced stiffness 
daily, the objective medical evidence does not show that an 
increased rating is warranted under the applicable criteria.  
As the evidence preponderates against the claims for ratings 
in excess of 10 percent for degenerative joint disease of the 
right and left knees, the benefit-of-the-doubt doctrine is 
inapplicable, and increased ratings must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for any of his disabilities.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  The veteran 
specifically indicated during his November 2004 VA 
examination that his disabilities did not interfere with his 
occupation.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a 20 percent evaluation for degenerative joint 
disease of the lumbosacral spine is granted, subject to the 
laws and regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


